Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Doug Thomas, Registration No. 32,947 on 03/17/2022.

The claims have been amended as the following:

(Currently Amended)   A computer-implemented method for operating a robotic processing automation system, computer-implemented method comprising:
training a machine learning model with a portion of an initial dataset comprising a plurality of images to cause the machine learning model to detect user interface control objects in each of a plurality of object classes, wherein each image of the plurality of images represents a screen of information containing one or more user interface control objects, wherein each user interface control object of the one or more user interface control objects is part of a corresponding user interface object class;
modifying the initial dataset by,
	processing, via the robotic processing automation system, screen images generated by a first application program to detect user interface control objects in the screen images generated by the first application program,

generating, via the robotic processing automation system, an updated dataset by modifying the initial dataset with the set of new application screen images; and
further training the machine learning model with the updated dataset,
wherein the 
retrieving from the initial dataset a set of tagged screen images where each tagged screen image of the set of tagged screen images comprisesof the set of tagged bounding boxes surrounding a corresponding user interface control object, and a tagged object class identifier that classifies the corresponding user interface control object into one of [[a]]the plurality of object classes;
processing the set of tagged screen images with the machine learning model, as trained by the initial dataset, to generate for each tagged screen image of the set of tagged screen images, a set of detected bounding boxes each of the set of detected bounding boxes having associated therewith an object class label that identifies an object class associated with a user interface control object within [[the]]an associated bounding box and a confidence score indicative of a level of confidence of identification of the user interface control object within the associated bounding box;
comparing for each tagged screen image of the set of tagged screen images, the set of detected bounding boxes to the set of tagged bounding boxes to generate a set of failure cases comprising missed or incorrectly identified bounding boxes;
collecting invariance parameters associated with each user interface control object contained in the set of failure cases; and
and
wherein the creating of the set of new application screen images via the robotic processing automation system comprises generating, for each new application screen image of the set of new application screen images, one or more generated user interface control objects as a function of the updated invariance parameters, and incorporating the one or more generated user interface control objects into [[the]]a new application screen image associated therewith.

(Canceled).  

(Canceled).

(Canceled).

(Currently Amended)   A computer-implemented methodcomputer-implemented method comprising:
training a machine learning model with a portion of an initial dataset comprising a plurality of images to cause the machine learning model to detect user interface control objects in each of a plurality of object classes, wherein each image of the plurality of images represents a screen of information containing one or more user interface control objects, wherein each user interface control object of the one or more user interface control objects is part of a corresponding user interface object class;
modifying the initial dataset by,
	processing screen images generated by a first application program to detect user interface control objects in the screen images generated by the first application program,

generating an updated dataset by modifying the initial dataset with the set of new application screen images; and
further training the machine learning model with the updated dataset,
wherein the 
capturing application screen images generated by the first application program as the first application program is used by a user of the first application program and capturing user inputs entered by the user;
processing each captured application screen image of the captured application screen images with the machine learning model, as trained by the initial dataset, to detect user interface control objects in each captured screen image of the captured application screen images;
validating for each captured application screen image of the captured application screen images, detected user interface control objects in each captured application screen image of the captured application screen images, as a function of user inputs entered into [[the]]an application screen of the first application program that corresponds to each captured screen image of the captured application screen images; 
employing validated user interface control objects for a captured application screen image of the captured application screen images to extract object level characteristics for each user interface control object in the captured application screen image; 
computing for each user interface control object in the captured application screen image one or more first invariance parameters; and
computing for each application screen image of the captured application screen images one or more second invariance parameters, [[;]] 
wherein the creating of the set of new application screen images comprises:
generating, for each one or more new application screen images of the set of new application screen images, one or more generated user interface control objects as a function of the one or more first invariance parameters and/or the one or more second invariance parameters, and incorporating the one or more generated user interface control objects into a new application screen image associated therewith; and
synthesizing the one or more new application screen images, each of the one or more new application screen images containing one or more further user interface control objects, from the one or more first invariance parameters one or more second invariance parameters incorporating , and 
wherein receiving from the user a designation of a bounding box surrounding an undetected or incorrectly detected user interface control object, and further receiving from the user an object class label corresponding to a user interface control object within the bounding box designated by the user.

(Original)   The computer-implemented method of claim 5 wherein the processing each captured application screen image with the machine learning model, as trained by the initial dataset, to detect user interface control objects in each captured screen image, comprises:
generating for each captured application screen image, a set of detected bounding boxes, each of the bounding boxes having associated therewith an object class label that identifies an object class associated with a user interface control object within the associated bounding box and a confidence score indicative of a level of confidence of identification of the user interface control object within the associated bounding box.

(Canceled).
	
(Original)   The computer-implemented method of claim 5 further comprising applying a privacy constraint to one or more of detected user interface control objects to remove information in the one or more of detected user interface control objects.

(Original)   The computer-implemented method of claim 5 wherein synthesizing one or more new application screen images, each of which contain one or more user interface control objects, from the invariance parameters corresponding to the user interface control objects and to the application screen images comprises:
for a selected one of the captured screen images, generating for a new application screen image a monochromatic background color as a function of a dominant background color in the selected one of the captured screen images; and
generating for placement on the new application screen image user interface control objects at the same locations as user interface control objects in the selected one of the captured screen images and applying a background color to each generated user interface control object to cause textual input in the generated user interface control objects to be removed.
	
(Original)   The computer-implemented method of claim 5 wherein synthesizing one or more new application screen images, each of which contain one or more user interface control objects, from the invariance parameters corresponding to the user interface control objects and to the application screen images comprises:
for a selected one of the captured screen images, generating a new application screen image by generating for each text string in the selected one of the captured screen images a random text string and placing each generated random text strings at a location occupied by a text string in the selected one of the captured screen images.

(Original)   The computer-implemented method of claim 5 wherein synthesizing one or more new application screen images, each of which contain one or more user interface control objects, from the invariance parameters corresponding to the user interface control objects and to the application screen images comprises:

selecting a subset of user interface control objects detected in the selected one of the captured screen images;
selecting a subset of text strings detected in the selected one of the captured screen images; 
generating a uniform background color for the new application screen image; and
placing the selected subset of user interface control objects and the selected subset of text strings onto the new application screen image.

(Currently Amended)   A computer system comprising:
data storage having stored thereupon an initial dataset comprising a plurality of images, wherein each image of the plurality of images represents a screen of information containing one or more user interface control objects, wherein each user interface control object of the one or more user interface control objects is part of a corresponding user interface object class; and
a processor, programmed with instructions that cause the processor to train a machine learning model 
training the machine learning model with a portion of the initial dataset to cause the machine learning model to detect user interface control objects in each of a plurality of object classes;
modifying the initial dataset by,
	processing screen images generated by a first application program to detect user interface control objects in the screen images generated by the first application program,
	creating a set of new application screen images as a function of characteristics corresponding to the user interface control objects detected in the screen images generated by the first application program, and

further training the machine learning model with the updated dataset,
wherein processing the screen images generated by the first application program to detect user interface control objects in the screen images generated by the first application program comprises:
retrieving from the initial dataset a set of tagged screen images where each tagged screen image of the set of tagged screen images comprisesof the set of tagged bounding boxes surrounding a corresponding user interface control object, and a tagged object class identifier that classifies the corresponding user interface control object into one of [[a]]the plurality of object classes;
processing the set of tagged screen images with the machine learning model, as trained by the initial dataset, to generate for each tagged screen image of the set of tagged screen images, a set of detected bounding boxes each of the set of detected bounding boxes having associated therewith an object class label that identifies an object class associated with a user interface control object within [[the]]an associated bounding box and a confidence score indicative of a level of confidence of identification of the user interface control object within the associated bounding box;
comparing for each tagged screen image of the set of tagged screen images, the set of detected bounding boxes to the set of tagged bounding boxes to generate a set of failure cases comprising missed or incorrectly identified bounding boxes;
collecting invariance parameters associated with each user interface control object contained in the set of failure cases; and
generating a set of updated invariance parameters by updating invariance parameters employed by the machine learning engine as a function of the invariance parameters associated with each user interface control object contained in the set of failure cases, and
generated interface control objects as a function of the updated invariance parameters, and incorporating generated user interface control objects into [[the]]a new application screen image associated therewith.

(Canceled).  

(Canceled).

(Canceled).

(Currently Amended)   A computer system comprising:
data storage having stored thereupon an initial dataset comprising a plurality of images, wherein each image of the plurality of images represents a screen of information containing one or more user interface control objects, wherein each user interface control object of the one or more user interface control objects is part of a corresponding user interface object class; and
a processor, programmed with instructions that cause the processor to train a machine learning model 
training the machine learning model with a portion of the initial dataset to cause the machine learning model to detect user interface control objects in each of a plurality of object classes;
modifying the initial dataset by,
		processing screen images generated by a first application program to detect user interface control objects in the screen images generated by the first application program,
		creating a set of new application screen images as a function of characteristics corresponding to the user interface control objects detected in the screen images generated by the first application program, and
generating an updated dataset by modifying the initial dataset with the set of new application screen images; and
further training the machine learning model with the updated dataset,
wherein the processing the screen images generated by the first application program to detect user interface control objects in the screen images generated by the first application program comprises:
capturing application screen images generated by the first application program as the first application program is used by a user of the first application program and capturing user inputs entered by the user;
processing each captured application screen image of the captured application screen images with the machine learning model, as trained by the initial dataset, to detect user interface control objects in each captured screen image of the captured application screen images;
validating, for each captured application screen image of the captured application screen images, detected user interface control objects in each captured application screen image of the captured application screen images, as a function of user inputs entered into [[the]]an application screen of the first application program that corresponds to each captured screen image of the captured application screen images; 
employing validated user interface control objects for a captured application screen image of the captured application screen images to extract object level characteristics for each user interface control object in the captured application screen image; 
computing for each user interface control object in the captured application screen image one or more first invariance parameters; and
computing for each application screen image of the captured application screen images one or more second invariance parameters, 
wherein the creating of the set of new application screen images comprises: 
generating, for each one or more new application screen images of the set of new application screen images, one or more generated user interface control objects as a function of the one or more first invariance parameters and/or the one or more second invariance parameters, and incorporating the one or more generated user interface control objects into a new application screen image associated therewith; and
synthesizing the one or more new application screen images, each of the one or more new application screen images containing one or more further user interface control objects, from the one or more first invariance parameters one or more second invariance parameters incorporating , and 
wherein receiving from the user a designation of a bounding box surrounding an undetected or incorrectly detected user interface control object, and further receiving from the user an object class label corresponding to a user interface control object within the bounding box designated by the user.

(Currently Amended)   A non-transitory storage medium, having stored thereupon one or more program modules comprising computer-executable instructions for execution on a computer system, the computer-executable instructions executing on a server processor to cause the computer system to perform a computer-implemented method 
training a machine learning model with a portion of an initial dataset comprising a plurality of images to cause the machine learning model to detect user interface control objects in each of a plurality of object classes, wherein each image of the plurality of images represents a screen of information containing one or more user interface control objects, wherein each user interface control object of the one or more user interface control objects is part of a corresponding user interface object class;
modifying the initial dataset by,

	creating a set of new application screen images as a function of the user interface control objects detected in the screen images generated by the first application program, and
generating an updated dataset by modifying the initial dataset with the set of new application screen images; and
further training the machine learning model with the updated dataset,
wherein the 
retrieving from the initial dataset a set of tagged screen images where each tagged screen image of the set of tagged screen images comprisesof the set of tagged bounding boxes surrounding a corresponding user interface control object, and a tagged object class identifier that classifies the corresponding user interface control object into one of [[a]]the plurality of object classes;
processing the set of tagged screen images with the machine learning model, as trained by the initial dataset, to generate for each tagged screen image of the set of tagged screen images, a set of detected bounding boxes each of the set of detected bounding boxes having associated therewith an object class label that identifies an object class associated with a user interface control object within [[the]]an associated bounding box and a confidence score indicative of a level of confidence of identification of the user interface control object within the associated bounding box;
comparing for each tagged screen image of the set of tagged screen images, the set of detected bounding boxes to the set of tagged bounding boxes to generate a set of failure cases comprising missed or incorrectly identified bounding boxes;

generating a set of updated invariance parameters by updating invariance parameters employed by the machine learning engine as a function of the invariance parameters associated with each user interface control object contained in the set of failure cases, and
wherein the creating of the set of new application screen images comprises generating, for each new application screen image of the set of new application screen images, one or more generated user interface control objects as a function of the updated invariance parameters, and incorporating generated user interface control objects into [[the]]a new application screen image associated therewith.

(Canceled).  

(Canceled).
	
(Previously Presented)   The non-transitory storage medium of claim 17 wherein the operation of processing the screen images generated by the first application program to detect user interface control objects in the screen images generated by the first application program comprises:
capturing application screen images generated by the first application program as the first application program is used by a user of the first application program and capturing user inputs entered by the user;
processing each captured application screen image with the machine learning model, as trained by the initial dataset, to detect user interface control objects in each captured screen image;
validating for each captured screen image, detected user interface control objects in each captured screen image, as a function of user inputs entered into the application screen of the first application program that corresponds to each captured screen image; 

computing for each user interface control object in the application screen image one or more invariance parameters;
computing for each application screen image one or more invariance parameters; and
synthesizing one or more new application screen images, each of which contain one or more user interface control objects, from the invariance parameters corresponding to the user interface control objects and to the application screen images.

21. 	(Previously Presented)  The non-transitory storage medium of claim 17 wherein the invariance characteristics corresponding to the user interface control objects comprise one or more of height, width, aspect ratio, color and text.

22. 	(Previously Presented)   The computer-implemented method of claim 1 wherein the invariance parameters associated with each user interface control object comprise one or more of height, width, aspect ratio, color and text associated with a user interface control object. 

23. 	(Currently Amended)   The computer-implemented method of claim 5 wherein the one or more first invariance parameters and/or the one or more second invariance parameters 

computer system of claim 12 wherein the invariance parameters corresponding to the user interface control objects comprise one or more of height, width, aspect ratio, color and text.


The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 5, 12, 16, and 17 when taken in the context of the claims as a whole.
In addition to the applicant’s arguments/remarks submitted on 12/06/2021, at best the prior arts of record disclose, specifically for claim 1: 
Puszkiewicz (US 20200159647 A1) discloses A computer-implemented method for detecting one or more user interface control objects contained in a screen image of a user interface generated by an application program, the method comprising (Figs. 1-8; abs.): training a machine learning model with a portion of an initial dataset comprising a plurality of images to cause the machine learning model to detect user interface control objects in each of a plurality of object classes, wherein each image represents a screen of information containing one or more user interface control objects, wherein each user interface control object is part of a corresponding user interface object class (Figs. 1-8; [0033], [0073], [0077-0080], [0062], [0088]); modifying the initial dataset by, processing screen images generated by a first application program to detect user interface control objects in the screen images generated by the first application program, creating a set of new application screen images as a function of the user interface control objects detected in the screen images generated by the first application program (Figs. 1-8; [0041], [0047], [0056], [0065-0067], [0070], [0092-0093], [0077-0081]), and generating an updated dataset by modifying the initial dataset with the set of new application screen images; and further training the machine learning model with the updated dataset (Figs. 1-8; [0065], [0092-0093)
In addition to the applicants arguments/remarks submitted on 12/06/2021, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 5, 12, 16, and 17, as a whole.
Thus, claims 1, 5, 6, 8-12, 16-17 and 20-24 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143